DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 01/18/2022.
Claims 1, 4, 7 and 12-17 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romer et al. (IEEE Journal of Photovoltaics, Vo. 5, No. 2, published 03/2015) in view of Glunz et al. (Progress in Photovoltaics: Research and Applications, 7, 463-469, 1999), Meier et al. (US 2014/0238478), Mineji (US 5,915,196) and Singh et al. (US 2013/0284248).
Addressing claim 1, Romer discloses a method for fabricating doped passivated contacts in a photovoltaic solar cell (fig. 1a), the method comprising the steps of: providing a silicon substrate (n-Cz Si) wherein the substrate is doped using ion implantation of Boron (fig. 1a, II. Sample Preparation section) to form p-type regions; and wherein the doped substrate is annealed (II. Sample Preparation section) and passivated (IV. Patterned Ion Implantation section, page 512, passivated with alumina and silicon nitride); and wherein the passivated contacts have iVoc values from about 710 to about 732 mV (fig. 6b, C. Analysis of the Injection-Dependent Recombination section, iVoc of 725 mV), and wherein the passivated contacts exhibit Joe values from about 8.2 to about 3.0 fA/cm2 (4.4 ± 1.1 fA/cm2 and two other values that appears to be below 9.0 fA/cm2 in fig. 3 and section A. Saturation Current Densities).  Romer further discloses the passivated contacts are passivated with AlOx/SiNx stack (page 512).

Romer is silent regarding the dopant is gallium, the annealing temperature is 950 oC and the passivated contacts are passivated with Al2O3.

Glunz discloses comparative studies of boron-doped and gallium-doped p-type silicon for photovoltaic application (Title and Abstract).  Table 1 of Glunz shows that gallium can be used to dope silicon substrate to have comparable electrical properties as that of silicon (electrical properties such as Voc, Jsc and FF).  Advantageously, the gallium doped silicon substrates exhibit no degradation compared to those doped with silicon as well as having high lifetimes and excellent performance as a starting material for photovoltaic applications (Conclusion section).

Conclusion section).  The disclosure of Glunz indicates that gallium can be used as an alternative dopant to boron that result in doped silicon substrate having comparable electrical properties; therefore, it would well be within the technical grasp of one of ordinary skill in the art to use gallium as dopant in the method of Romer to arrive at the gallium doped passivated contacts in the silicon substrate having the electrical properties comparable to that of Romer (electrical properties such as iVoc and Joe) with improved degradation resistance, lifetimes and performance.  

Meier discloses in paragraph [0044] that boron and gallium are used as alternative p-type dopant for silicon substrate by ion implantation for photovoltaic application like that of Romer.  Furthermore, the annealing temperature is between 900 to 950 degrees Celsius [0053].

Mineji discloses doping a silicon substrate with boron or gallium using ion implantation (col. 4 ln 2-6 and col. 7 ln 4-21).  Furthermore, annealing can be carried bout in the temperature range between 700-900 oC or between 900-1150oC to shorten the time of anneal (col. 7 ln 28-32).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Romer by annealing the gallium doped silicon substrate at 950 oC as suggested by Meier and Mineji in order to shorten the annealing time (Meier, [0053]; Mineji, col. 7 ln 28-32).

Singh discloses a front passivation layer made of Al2O3/SiNx stack also acts as an antireflective coating for the incident solar energy as well as prevents recombination of charge carriers within the solar cell [0027].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Romer by substituting the known AlOx/SiNx passivating stack with the known passivating stack of Al2O3/SiNx disclosed by Singh in order improve the efficiency of the solar cell by providing antireflective property for the incident solar energy and by preventing recombination of charge carriers within the solar cell (Singh, [0027]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romer et al. (IEEE Journal of Photovoltaics, Vo. 5, No. 2, published 03/2015) in view of Glunz et al. (Progress in Photovoltaics: Research and Applications, 7, 463-469, 1999), Meier et al. (US 2014/0238478), Mineji (US 5,915,196) and Singh et al. (US 2013/0284248) as applied to claim 1 above, and further in view of Young et al. (IEEE Journal of Photovoltaics, Vol. 6, No. 1, 01/2016).
Addressing claim 4, Romer is silent regarding the passivated contacts do not have pileup of gallium at a SiO2 interface of the silicon substrate.

Young discloses back passivated contact solar cells similarly to that of Romer; wherein, the passivated contacts do not have pileup of the diffused p-type dopant at a SiO2 interface of the silicon substrate (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method and the solar cell of Romer in view of Glunz with the tunneling SiO2 layer and forming the passivated contacts that do not have the pile of diffused p-type dopant at the SiO2 interface of the silicon substrate as disclosed by Young in order to reduce implant damage to the wafer and allows low-temperature, short-time annealing profiles to crystallize the s-Si into pc-Si and active dopants (Young, page 41).

Claims 7, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romer et al. (IEEE Journal of Photovoltaics, Vo. 5, No. 2, published 03/2015) in view of Glunz et al. (Progress in Photovoltaics: Research and Applications, 7, 463-469, 1999), Young et al. (IEEE Journal of Photovoltaics, Vol. 6, No. 1, 01/2016) and Singh et al. (US 2013/0284248).
Addressing claims 7 and 12-13, Romer discloses a photovoltaic solar cell (fig. 1a) comprising a silicon substrate (n-Cz Si) with boron doped passivated contacts (IV. Patterned Ion Implantation section, page 512, passivated with alumina and silicon nitride); and wherein the passivated contacts have iVoc values from about 710 to about 732 mV (fig. 6b, C. Analysis of the Injection-Dependent Recombination section, iVoc of 725 mV), and wherein the passivated contacts exhibit Joe values from about 8.2 to about 3.0 fA/cm2 (4.4 ± 1.1 fA/cm2 and two other values that appears to be below 9.0 fA/cm2 in fig. 3 and section A. Saturation Current Densities).  Romer further discloses the passivated contacts are passivated with AlOx/SiNx stack (page 512).

Romer is silent regarding the doped passivated contact is formed with gallium as dopant, the passivated contacts do not have pileup of gallium at a SiO2 interface of the silicon substrate, wherein the passivated contacts have fewer dopant-related defects in the SiO2 interface when compared to contacts made with a boron dopant and the passivated contacts are passivated with Al2O3.

Glunz discloses comparative studies of boron-doped and gallium-doped p-type silicon for photovoltaic application (Title and Abstract).  Table 1 of Glunz shows that gallium can be used to dope silicon substrate to have comparable electrical properties as that of silicon (electrical properties such as Voc, Jsc and FF).  Advantageously, the gallium doped silicon substrates exhibit no degradation compared to those doped with silicon as well as having high lifetimes and excellent performance as a starting material for photovoltaic applications (Conclusion section).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Romer by substituting the known boron dopant with the known gallium dopant for p-doping the silicon substrate as disclosed by Glunz in order to eliminate degradation, improving high lifetimes and performance of the doped silicon substrate as starting materials for photovoltaic applications (Glunz, Conclusion section).  The disclosure of Glunz indicates that gallium can be used as an alternative dopant to boron that result in doped silicon substrate having comparable electrical properties; therefore, it would well be within the technical grasp of one of ordinary skill in the art to use gallium as dopant in the method of Romer to arrive at the gallium doped passivated contacts in the silicon substrate having the electrical properties comparable to that of Romer (electrical properties such as iVoc and Joe) with improved degradation resistance, lifetimes and performance.  

Young discloses back passivated contact solar cells similarly to that of Romer; wherein, the passivated contacts do not have pileup of the diffused p-type dopant at a SiO2 interface of the silicon substrate (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method and the solar cell of Romer in view of Glunz with the tunneling SiO2 layer and forming the passivated contacts that do not have the pile of diffused p-type dopant at the SiO2 interface of the silicon substrate as disclosed by Young in order to reduce implant damage to the wafer and allows low-temperature, short-time annealing profiles to crystallize the s-Si into pc-Si and active dopants (Young, page 41).  The limitation “wherein the passivated contacts have fewer dopant-related defects in the SiO2 interface when compared to contacts made with a boron dopant” does not differentiate the claimed photovoltaic cell from that of the prior art because the limitation is drawn to structure that is not covered by the scope of the claimed apparatus.  Furthermore, the modified photovoltaic cell of Romer in view of Glunz and Young has all of the structural requirement of current claim; therefore, the photovoltaic cell of Romer in view of Glunz and Young has all of the associated properties as that of the claimed photovoltaic cell, including the few dopant-related defects at the SiO2 interface.

Singh discloses a front passivation layer made of Al2O3/SiNx stack also acts as an antireflective coating for the incident solar energy as well as prevents recombination of charge carriers within the solar cell [0027].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic solar cell of Romer by substituting the known AlOx/SiNx passivating stack with the known passivating stack of Al2O3/SiNx disclosed by Singh in order improve the efficiency of the solar cell by providing antireflective property for the incident solar energy and by preventing recombination of charge carriers within the solar cell (Singh, [0027]).

Addressing claims 15-16, Romer discloses the substrate is polycrystalline-monocrystalline Si substrate (Abstract).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romer et al. (IEEE Journal of Photovoltaics, Vo. 5, No. 2, published 03/2015) in view of Glunz et al. (Progress in Photovoltaics: Research and Applications, 7, 463-469, 1999), Young et al. (IEEE Journal of Photovoltaics, Vol. 6, No. 1, 01/2016) and Singh et al. (US 2013/0284248) as applied to claims 7, 12-13 and 15-16 above, and further in view of Kimoto et al. (US 2016/0268462).
Addressing claim 14, Romer is silent regarding the silicon substrate is a p-type doped silicon.

Kimoto discloses a passivated back contact solar cell similarly to that of Romer; wherein, the silicon substrate either an n-doped silicon substrate, like that of Romer, or a p-doped silicon substrate [0135].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic solar cell of Romer by substituting the n-doped silicon substrate with the known p-doped silicon substrate disclosed by Kimoto in order to obtain the predictable result of forming a silicon substrate for a passivated back contact solar cell (Rationale B, KSR decision, MPEP 2143).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romer et al. (IEEE Journal of Photovoltaics, Vo. 5, No. 2, published 03/2015) in view of Glunz et al. (Progress in Photovoltaics: Research and Applications, 7, 463-469, 1999), Young et al. (IEEE Journal of Photovoltaics, Vol. 6, No. 1, 01/2016) and Singh et al. (US 2013/0284248) as applied to claims 7, 12-13 and 15-16 above, and further in view of Masuko et al. (IEEE Journal of Photovoltaics, Vol. 4, No. 6, 11/2014).
Addressing claim 17, Romer, Glunz and Young are silent regarding the claimed efficiency of the solar cell.

Masuko discloses a passivated back contact solar cell; wherein, various parameters such as the placement of the electrode grid, thickness of the substrate and the dimensions of the electrode grid are optimized to achieve an efficiency that is greater than 20% (III Characteristics of a Solar Cell section). 

At the time of the effective filing of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Romer in view of Glunz and Young by adjusting the substrate thickness, the placement and dimensions of the electrode grid according to the direction disclosed by Masuko in order to optimize the efficiency of the solar cell.  Therefore, one would have arrived at the claimed efficiency when performing experiment with the substrate thickness, the placement and dimensions of the electrode grid in order to maximize the efficiency of the solar cell.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claims 1 and 7 base on the teaching of Homer, the Applicants argued that boron cannot be substituted for gallium and produce the photovoltaic cell with the same properties because properties are related to structure and it is the property of different doping elements that makes a different structure that imparts the different properties of the resulting photovoltaic cells.  The Applicants further cited the disclosure in fig. 12 of current application to support their assertion.  The argument is not persuasive because contrary to the Applicants’ assertion that boron cannot be substituted for gallium to arrive at the photovoltaic cell having the claimed properties, Applicants’ own disclosure explicitly states the following “Although the embodiments discussed above use Ga as the dopant, any suitable dopant may be used, such as P or B” (emphasis added).  Additionally, Gluntz discloses boron doped silicon substrate and gallium doped silicon substrate have comparable electrical properties that include the current density and open circuit voltage parameters that are relevant to the claimed iVoc and Joe parameters with the added benefits of the gallium doped silicon substrates exhibit no degradation compared to those doped with silicon as well as having high lifetimes and excellent performance as a starting material for photovoltaic applications (Conclusion section).  Therefore, the preponderance of evidence indicates that gallium can be substituted for boron as dopant for a silicon substrate to arrive at a gallium doped silicon substrate having comparable electrical properties as well as the aforementioned benefits.  Additionally, Homer discloses that the dopant concentration also affect the current density (page 508 and fig. 3); therefore, it would have been well within the technical grasp of one of ordinary skill in the art to perform routine experimentation with the concentration of gallium in order to arrive at the gallium doped silicon substrate having the similar current density and open circuit voltage as that of the boron doped silicon substrate.
Homer further discloses the electronic properties of the passivated contact also depends on the concentration of the dopant (A. Saturation Current Densities section).  Therefore, one with ordinary skill in the art would have arrived at the claimed electronic properties with gallium as dopant material when perform routine experimentation with the concentration of the gallium dopant in order to optimize the electronic properties of the doped passivated contact.
The Applicants also argued “Another fundamental difference between Applicants’ invention and, at least, Romer is that the concentration of the Gallium dopant claimed by Applicants, although similar to that disclosed by Romer of Boron, does, in fact, impart different properties for the photovoltaic devices” (emphasis added).  The argument is not pertained to the claimed invention because the claims do not recite the concentration of gallium dopant that result in the claimed electronic properties.  The Applicants’ further cited fig. 12 showing a contact doped with gallium has different Jo values than that doped with boron; however, it is unclear as to the concentrations of boron and gallium that were used to obtain the data in fig. 12.  As stated by Homer, the concentration of dopant affect the electronic properties.  There the comparison in fig. 12 would not be impactful if the concentration of boron is different than that of gallium.  
With regard to the Applicants’ argument regarding the teaching of Gluntz, the Applicants requested the Office provides the referenced comparable electrical properties of gallium doped silicon and boron doped silicon.  The comparable electrical properties are readily available in table 1 of Gluntz, with particular to the samples S1-S2, which have boron doped Cz silicon substrate, and samples s8-s10, which have gallium doped Cz silicon substrate.  The electronic properties Voc, Jsc, and FF are comparable to each other before and after illumination.  
Therefore, for the reasons above regarding the teaching of Home, Gluntz and the Applicants’ own admission that gallium is a suitable alternative p-type dopant for boron, one with ordinary skill in the art would have found it obvious to modify the teaching of Homer by substituting boron with gallium as dopant and perform routine experimentation with the concentration of gallium to optimize the electronic properties of the gallium doped passivated contact of Homer’s device to arrive at the claimed electronic properties.
With regard to the Applicants’ argument that Gluntz does not disclose the claimed method steps, the argument is not persuasive because Gluntz is not relied on for the disclosure of the claimed method steps of claim 1 nor was Gluntz relied on for teaching the photovoltaic cell structure of claim 7.  Gluntz was relied on to show that gallium is a known alternative p-type dopant to boron along with comparable electronic properties.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In instant situation, the reasoning behind the rejection is derived from the teaching of the prior art which were publically available before the filing date of current application.  Therefore, the motivation for the rejection is not based on improper hindsight reasoning and was not taken from the Applicants’ own disclosure.
With regard to the teaching of Meier and Mineji, the Applicants argued that neither Meier or Mineji discloses the entire method of claim 1 or the entire structure of claim 7 (page 7 of the Remarks), the argument is not persuasive because neither Meier or Mineji was relied on for teaching the entirety of the method of claim 1 or the entirety of the structure of claim 7.  In fact, Meier and Mineji are not relied on for the rejection of claim 7 at all.  
For the reasons above, Examiner maintains the position that claim 1 is obvious over the teaching of Homer, Glunz, Meier, Mineji and Singh.  Claim 4 is obvious over the disclosure of Homer, Glunz, Meier, Mineji, Singh and Young.  Claims 7, 12-13 and 15-16 are obvious over the disclosure of Homer, Glunz, Young and Singh.  Claim 14 is obvious over the disclosure of Homer, Glunz, Young, Singh and Kimoto.  Claim 17 is obvious over the disclosure of Homer, Glunz, Young, Singh and Masuko.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/03/2022